The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 are pending 
Claims 1-20 are rejected.
s
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3. Claims 1-20 are rejected under the judicially created doctrine of double patenting over claims 1-20 of U. S. Patent No. 10,601,923 and 11,201,919 owned by the same inventor and/or assignee, since the claims, if allowed would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the patented claims in the above rejection is narrower than claim in the instant application. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit elements wherein the remaining elements perform as before. A person of ordinary skill could have arrived at the present claims by omitting the details of the patented claims. See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 ("Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before").

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glickstien et al (Pub. No.: US 2008/0270547 A1).

As per claim 1, Glickstien discloses  a system comprising: a computing device comprising one or more hardware processors and computer memory, wherein the computing device executes an intermediary media agent (Glickstien, Fig 6);  wherein the computing device executing the intermediary media agent is configured to: communicate with a first storage manager that manages a first storage operation cell (Glickstien, Fig 6 item 101, wherein the memory and/or storage of the wireless device can be the first storage operation cell)  wherein the first storage manager and the second storage manager are not in direct communication with each other (Glickstien, Fig 6 item 605, wherein the memory and/or storage of the mail server can be the second storage operation cell), wherein the first storage manager and the second storage manager are not in direct communication with each other (Glickstien, Fig 6); -	while out of communication with the first storage manager, receive from the second storage manager a first message directed to the first storage manager in regard to one or more data storage operations of the first storage operation cell (Glickstien, paragraph 0062, wherein when the wireless network is disconnected, the dispatcher (intermediary media agent) is out of communication with wireless device (first storage manager) and the dispatcher receives email messages from the mail server. Since the current claim language does not define what are the operations within the received messages/s and how the association is defined between such operations and the first storage operation cell, the email messages, according to the broadest reasonable interpretation, by inherence includes operations associated with the wireless device storage (first storage operation cell) such as marking the message read, reply operation and any other email operation associated in a way or another with the wireless);-	based on being out of communication with the first storage manager, queue the first message received from the second storage manager in a message queue at the intermediary media agent (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online);-	based on being out of communication with the first storage manager, process the first message in the message queue at a first time (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online); and -	while in communication with the first storage manager, transmit the processed first message to the first storage manager (Glickstien, Fig 6, paragraph 0052);

As per claim 2, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is configured to: based on being out of communication with the first storage manager, queue the processed first message in the message queue at the intermediary media agent (Glickstien, paragraph 0062, wherein when the wireless network is disconnected, the dispatcher (intermediary media agent) is out of communication with wireless device (first storage manager) and the dispatcher receives email messages from the mail server. The dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online); and- 95 of 102 - while in communication with the first storage manager, transmit the processed first message from the message queue to the first storage manager (Glickstien; paragraph 0058, 0062-0063).


As per claim 2, claim 1 is incorporated and Glickstien further discloses that the one or more messages received from the first storage manager comprise a response by the first storage- 100 of 108 -60692-8129. US00/LEGAL120945804.1 manager to one or more of the processed messages transmitted to the first storage manager by the intermediary media agent (Glickstien, Fig 6, paragraph 0052);

As per claim 3, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is configured to: generate a resulting first message based on processing of the first message in the message queue at the first time (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online. The queued message can be the resulting first message and the first time can be the time when the message was queued); and based on being in communication with the first storage manager, process the resulting first message at a second time, wherein the second time is different from the first time (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online. Since the queuing is temporarily, the queued message will be transmitted (processed) in a second time (when the wireless device comes back online again));

As per claim 4, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is configured to: generate a resulting first message based on processing of the first message in the message queue at the first time (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online. The queued message can be the resulting first message and the first time can be the time when the message was queued); and based on being in communication with the first storage manager, process the resulting first message at a second time, wherein the second time occurs after the first time (Glickstien, paragraph 0062, wherein the dispatcher temporarily queues the e-mail messages (or other data) in memory until the wireless device comes back online. Since the queuing is temporarily, the queued message will be transmitted (processed) in a second time (when the wireless device comes back online again));

As per claim 5, claim 1 is incorporated and Glickstien further discloses wherein to process the first message in the message queue at a first time, the computing device executing the intermediary media agent is configured to one or more of: cancel the first message for the first storage manager, update the first message for the first storage manager, replace the first message for the first storage manager, and generate a second message for the first storage manager based on the first message, wherein the second message is different from the first message (Glickstien, paragraph 0063, if the user has been out of contact for some predetermined period of time (e.g., 5 minutes), the dispatcher 615 transmits the queued data to the DB proxy 620, which then stores the data within a pending message table 800, as described above. Alternatively, or in addition, the dispatcher 615 may transmit the queued data to the DB proxy 620 after making a specified number of attempts to transmit the data to the wireless device 101 (i.e., rather than a specified amount of time));

As per claim 6, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is configured to process the first message based at least in part on operational parameters associated with the first message (Glickstien, paragraph 0058, 0062-0063);

As per claim 7, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is configured to: generate a communication failure message while out of communication with the first storage manager; and transmit the communication failure message to the second storage manager (Glickstien, paragraph 0068);

As per claim 8, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is further configured to: execute a first instance of media agent software for communicating with the first storage manager and execute a second instance of the media agent software for communicating with the second storage manager (Glickstien, Fig 6,  paragraph 0062);

As per claim 9, claim 1 is incorporated and Glickstien further discloses wherein the first message received from the second storage manager comprises one or more of: a) a message requiring no response; b) a status request; c) a command; d) a message cancelling one or more previous messages received from the second storage manager; e) a message updating one or more previous messages received from the second storage manager; and f) a message replacing one or more previous messages received from the second storage manager (Glickstien, paragraph 0058, 0062-0063);


As per claim 8, claim 1 is incorporated and Glickstien further discloses wherein the computing device executing the intermediary media agent is further configured to: execute a first instance of media agent software for communicating with the first storage manager and execute a second instance of the media agent software for communicating with the second storage manager (Glickstien, Fig 6,  paragraph 0062);


Claims 11-20 are rejected under the same rationale as claims 1-10;


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456